DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/12/2020.


Information Disclosure Statement
                The information disclosure statement filed 02/12/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 02/12/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S Patent number 7891184 to GIMSA (GIMSA).

Re: Claim 14:
GIMSA discloses:
A method for operating a piston apparatus (col. 2 lines 41-51: as shown in figure 1), the piston apparatus containing a working fluid, and wherein the apparatus comprises a plurality of piston assemblies (See Fig.1: col. 2 lines 41-51: plurality of piston assemblies 1-2 and 6-7), wherein each piston assembly of the plurality of piston assemblies defines a first end (See Fig.1: col. 2 lines 41-51: first end 1) and a second end (See Fig.1: col. 2 lines 41-51: second end 2), the method comprising:
flowing a first portion of the working fluid (See Fig.1: col. 2 lines 41-64:  first portion of working fluid via 15) through a first plurality of interconnected chambers including a first chamber (See Fig.1: Z1) on the first end (See Fig.1: 1) of a first piston assembly (See Fig.1: 1-2) and a second chamber (See Fig.1: Z2) on the second end (See Fig.1: 7) of a second piston assembly (See Fig.1: second piston assembly 6-7); and


Re: Claim 17:
GIMSA discloses:
The method of claim 14, the method comprising:
transmitting thermal energy to a first portion of a working fluid at the first chamber (See Fig.1: col. 2 lines 52-64: transmitting thermal energy in first portion of working fluid in  Z1 to Z2 via heater-regenerator-cooler) ;
transmitting thermal energy from a second portion of working fluid at the second chamber (See Fig.1: col. 2 lines 52-64: transmitting thermal energy in second portion of working fluid in  Z3 to Z3 and Z4 via heater-regenerator-cooler); and
generating a temperature differential between the first portion of the working fluid at the first chamber and the second portion of the working fluid at the second chamber (See Fig.1: this is merely a result of temperature differential due to compression in one chamber and expansion in the second chamber during a cyclical operation of the system).

Re: Claim 18:
GIMSA discloses:
The method of claim 14, the method comprising:
transmitting thermal energy from a first portion of the working fluid at the first chamber; transmitting thermal energy to a second portion of the working fluid at the second chamber; and generating a temperature differential between the first portion of the working fluid at the first chamber and the second portion of the working fluid at the second chamber (See Fig.1: this merely a result of temperature differential due to compression in one chamber and expansion in the second chamber during a cyclical operation of the system, also see rejection of claim 17 above).

Re: Claim 20:
GIMSA discloses:
The method of claim 14, the method comprising:
articulating the plurality of piston assemblies in balanced phase arrangement (col. 2 lines 16-19) relative to one another while the working fluid is at a temperature differential relative to the first chamber and the second chamber (See Fig.1:  plurality of piston assemblies 1-2 and 6-7 moves in a phase arrangement via crankshaft as shown and are at a temperature differential relative to chamber Z1 and Z2, as described in col. 3 lines 1-3).

Allowable Subject Matter and Prior Art
Claim (s) 1-13 are allowed, because the closest prior art U.S Patent number 7891184 fails to disclose “wherein the first interconnected volume is pneumatically isolated from the second interconnected volume, wherein at least one first chamber at the first end is fluidly connected to a respective second chamber at the second end, wherein at least one first chamber at the second end is fluidly connected to a respective second chamber at the first end, and wherein at least one first chamber at one end is fluidly connected to a respective second chamber at the same end” as claim in claim 1 along with other limitations present in claim 1.
Claims 15-16 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Patent number 7891184 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 15:  “articulating a piston assembly in a first direction while the working fluid is at a substantially uniform temperature at the first chamber and the second chamber , wherein the second piston assembly is stationary when the first piston assembly is articulated in the first direction.” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746March 31, 2021